*241Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered April 10, 2002, which denied the motion of defendant PSI Funding, Inc. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Inasmuch as triable issues have been raised as to whether plaintiffs injuries resulted from negligence in the permissive use or operation of a vehicle owned by PSI, PSI may be liable to plaintiff pursuant to Vehicle and Traffic Law § 388, and accordingly, summary judgment dismissing the complaint against PSI was properly denied (see e.g. Sullivan v Spandau, 186 AD2d 641 [1992]; see also Hassan v Montuori, 99 NY2d 348, 353 [2003]). Concur—Buckley, P.J., Tom, Sullivan, Ellerin and Williams, JJ.